Citation Nr: 1443908	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  04-03 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 5, 2013. 

(The issue of entitlement to a rating in excess of 50 percent for major depressive disorder prior to February 5, 2013 will be addressed in a separate decision.) 


REPRESENTATION

Veteran  represented by:	Osborne Powell Jr., Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to October 2001.

In an October 2012 decision, the Board concluded that the issue of TDIU had been reasonably raised by the record as part of the Veteran's appeal of the rating assigned to his residuals of a traumatic brain injury, and the issue was remanded for adjudication.  

The issue of employability was discussed at a Board hearing in March 2011.  Following that remand, the Veteran provided testimony on employability at a second Board hearing in March 2014.  As such, he has now presented testimony regarding his unemployability at hearings held by two different Veterans Law Judges (VLJs).  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the case is ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Here, this was fully explained to the Veteran and his representative at the April 2014 Board hearing.  The Veteran specifically indicated that he did not desire a hearing before the third member of the decision panel.  Therefore, the Board finds that the requirements set forth in Arneson were complied with.  See id; 38 C.F.R. § 20.700(a). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran received a total schedular rating based on his service-connected disabilities prior to becoming unemployable.


CONCLUSION OF LAW

The Veteran's claim for TDIU was mooted prior to his becoming unemployable, and the appeal is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for three disabilities stemming from a motor vehicle accident in service.  These include major depressive disorder, including depression, schizophrenia, and cognitive impairment (now rated at 70 percent since service as granted by a separate Board decision issued in conjunction with this decision); for a back disability (rated at 40 percent since service); and for residuals of the TBI (rated at 10 percent from service until October 23, 2008 and at 70 percent thereafter).

Therefore, from the date of his separation from service (with the 70 percent rating granted in a separate Board decision issued in conjunction with this decision), the Veteran's combined rating would be 80 percent, see 38 C.F.R. § 4.25, and then once the higher rating was assigned for his TBI, the combined rating would be 95 percent, which would round up to a 100 percent, or total, schedular rating as of October 23, 2008.  

As such, the Veteran has met the schedular rating criteria for a TDIU since his separation from service; and, more importantly to this decision, the Veteran has been in receipt of a total schedular rating from October 2008 (as will take place retroactively following the effectuation of the Board decision being issued in conjunction with this decision).

The fact that the Veteran is rated at 100 percent since 2008 is relevant here in that the Veteran's representative explained at the Board hearing in 2014 that the Veteran was able to work until 2011, even submitting tax returns showing his substantially gainful employment for VA purposes prior to 2011.  However, while the Veteran had attempted to continue as a truck driver since 2011, and even desired to continue working, problems that resulted from his service connected disabilities had prevented him from satisfactorily maintaining his truck such that the condition of his vehicle had deteriorated, and his mental lapses were impairing him such that he could no longer profit in this line of work.  Medical records unquestionably confirm that the Veteran is not able to work on account of his service connected disabilities.

Historically, there is no question that VA would treat the pending TDIU issue as moot from October 23, 2008, the date as of which the Veteran will now be assigned a total schedular rating.  VA's General Counsel had issued a precedent opinion holding that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99.  However, that opinion was withdrawn following the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Given the fact that the GC opinion was withdrawn, the Veteran's TDIU claim will not automatically be mooted, but rather the Board must consider the specific facts of this case.

Here, the Board believes that the facts of this case are sufficiently unique such that the total schedular rating that will be assigned does, in fact, moot the TDIU claim that arose from an October 2012 Board decision.  In that decision, the Board explained that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU had effectively been raised based on the Veteran's complaints of unemployability as a result of his service-connected disabilities that arose from his in-service motor vehicle accident.  The Board directed that an examination be provided to consider the effects of all the Veteran's service connected disabilities (including depressive disorder, degenerative disc disease of the lumbar spine, and post-concussive headache-traumatic brain injury).  That is, the remand was not premised on consideration of just the TBI, but recognized that the Veteran's multiple service connected disabilities were largely intertwined.  Of note, despite several writings and a hearing since that Board decision, neither the Veteran, nor his representative has objected to such treatment of the TDIU issue.

Typically, Rice is applicable when a single service connected disability is alleged to cause unemployability.  However, in this case, the Veteran's psychiatric disability, his back disability, and his TBI all arose from the same incident in service, and VA regulations do recognize instances, including TDIU claims, in which multiple disabilities arising from the same incident are considered together as one disability.  See 38 C.F.R. § 4.16.  

Bradley and Buie arose out of a concern from the Court that a veteran could possibly be entitled to special monthly compensation if he had a single service connected disability rated as total and another disability or disabilities combining to total at least 60 percent.  As explained in Rice, if TDIU was based on a single disability, that would satisfy part of the criteria for TDIU.  Here, however, such a safeguard is unnecessary as the rating criteria for TBI directs that special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. be considered in conjunction with the rating of TBI residuals.  

Moreover, in this case, the Veteran is receiving separate 70 percent ratings for TBI and for a psychiatric disability.  However, psychiatric disabilities are part and parcel of a rating for TBI, as the schedular rating criteria direct that psychiatric impairment related to the TBI be considered and rated in the adjudication of an increased rating for TBI.  See 38 C.F.R. § 4.124a, DC 8045.  As such, to hold that a TDIU should be assigned for TBI and then to have an entirely separate rating for a psychiatric disability stemming from the TBI itself would constitute pyramiding which is prohibited by statute.  38 C.F.R. § 4.14.  Indeed, in a private medical opinion from 2014, the medical professional stated that it was not possible to differentiate which portion of the social and occupational impairment was attributable to impairment from the non-psychiatric TBI symptomatology as opposed to the psychiatric symptomatology.  Essentially, the TBI residuals effectively encompass and encapsulate the psychiatric impairment, such that it cannot constitute a separate disability for rating, or special monthly compensation, purposes.

Therefore, for the reasons discussed above, the Board concludes that the grant by the Board of a 70 percent psychiatric rating, resulting in a total schedular rating from a time prior to the Veteran becoming unemployable, moots the TDIU claim.

Accordingly, the TDIU claim is dismissed.

As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's TDIU claim is dismissed.


			
                ERIC S. LEBOFF            	JAMES L. MARCH                                  
	              Veterans Law Judge                                       Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals


	                         __________________________________________
MICHELLE L. KANE 
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


